Exhibit 10.1

Execution Version

AMENDMENT TO STOCKHOLDERS AGREEMENT

This AMENDMENT TO STOCKHOLDERS AGREEMENT (this “Amendment”), dated as of
October 11, 2019, is made by and between Lifetime Brands, Inc., a Delaware
corporation (“Lifetime”) and Taylor Parent, LLC, a Delaware limited liability
company (“Taylor Parent” and, together with Lifetime, the “Parties”), pursuant
to Section 8(f) of that certain Stockholders Agreement, dated as of March 2,
2018 (as amended, the “Stockholders Agreement”).

WHEREAS, the Parties desire to amend the Stockholders Agreement pursuant to and
on the terms hereinafter set forth.

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1. Amendment to the Stockholders Agreement. The Stockholders Agreement is hereby
amended as follows:

a. The first paragraph of Section 6 of the Stockholders Agreement through and
including the first colon therein is hereby deleted and replaced in its entirety
with the following new first paragraph of Section 6 through the first colon:

“During the term of this Agreement, for so long as Taylor Parent, together with
its Permitted Transferees, Beneficially Owns Common Stock constituting not less
than 50% of the Equity Consideration and Taylor Parent Designees serve as
Directors on the Board, neither the Company nor any of its Subsidiaries shall,
without the prior written consent of Taylor Parent, which consent shall not be
unreasonably withheld, conditioned or delayed, take any of the following
actions:”

2. The Stockholders Agreement. The Parties acknowledge and agree that this
Amendment is an integral part of the Stockholders Agreement. Notwithstanding any
provision of the Stockholders Agreement to the contrary, in the event of any
conflict between this Amendment and the Stockholders Agreement or any part of
either of them, the terms of this Amendment shall control. Any reference to the
“Stockholders Agreement” contained herein or in the Stockholders Agreement shall
mean the Stockholders Agreement, including and as amended by this Amendment, and
any other amendment or addendum to either the Stockholders Agreement or this
Amendment.

3. General Provisions.

(a) Counterparts. This Amendment may be executed in one or more counterparts for
the convenience of the Parties, each of which shall be deemed an original and
all of which together will constitute one and the same instrument. Facsimile and
.pdf signatures shall be treated as original signatures for all purposes
hereunder.



--------------------------------------------------------------------------------

(b) Other Provisions Unaffected. Except as specifically amended herein, the
provisions of the Stockholders Agreement shall remain in full force and effect.

(c) Governing Law. This Amendment will be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware (without
giving effect to conflicts of laws principles) applicable to contracts executed
in and to be performed in that State.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duty authorized representative of the undersigned has
caused this Amendment to Stockholders Agreement to be duly executed and
delivered as of the day and year first above written.

 

LIFETIME BRANDS, INC. By:         /s/ Robert B.
Kay                                         Name:   Robert B. Kay Title:  

Authorized Officer

 

[Signature Page to Amendment to Stockholders Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duty authorized representative of the undersigned has
caused this Amendment to Stockholders Agreement to be duly executed and
delivered as of the day and year first above written.

 

TAYLOR PARENT, LLC By:        /s/ Michael
Schnabel                                     Name:   Michael Schnabel Title:  

Senior Vice President

 

[Signature Page to Amendment to Stockholders Agreement]